Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit.  Claims 29-37 are new. Claims 9-37, after amendment, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US2018/022858, filed on 3/16/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 9-12, 18-21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0147283 A1, Giering et al. (hereinafter Giering) in view of US 2016/0196672 A1, Chertok et al. (hereinafter Chertok) and further in view of “Learning Image Matching by Simply Watching Video”, ECCV 2016, Part VI, LNCS 9910, pp. 434-450, 2018, Long et al. (hereinafter Long, an NPL from IDS submitted 9/17/2019).


1-8. (Cancelled)  
As to claim 9, Giering discloses a computer system comprising: processor circuitry communicatively coupled with memory circuitry, the memory circuitry to store program code of a convolutional neural network (ConvNet) and the processor circuitry is to operate the ConvNet (Figs 2, 4) to: 
obtain, as an input, a first image frame and a second image frame (Figs 1-3, 5, obtaining image frames from video/images; pars 0003, 0010, 0025, 0029-0030); 
estimate a convolutional kernel based on a first receptive field patch of the first image frame and a second receptive field patch of the second image frame (Figs 2-4; pars 0003-0004, 0010, 0012, 0029-0030, 0034, 0036, detecting one or more patches of interest in frames of image and perform model training of a convolutional neural network with convolutional layers resulting convolutional kernel or filter coefficients or weights); 

Giering does not expressly disclose the patch detected and operated on being a receptive field patch, the convolution of the kernel with the pixel patches being output for an interpolation frame.
Chertok, in the same or similar field of endeavor, further teaches a patch in an image frame includes a receptive filed patch (Figs 1E, 2; pars 0008, 0015-0016, 0018, 0028-0031, respective field patches in input image frames).
Long, in the same or similar field of endeavor, additionally teaches generate and output training a convolutional neural network for frame interpolation (abstract; Figs 1-4, frame interpolation of 1st and 2nd frame, indicating and displaying interpolated frame with color pixels; 2. Related Work, employs deep neural network to compute similarity between image patches; 3.2 Deep Neural Network for Frame Interpolation, note that the convolutional neural network for frame interpolation being trained/generated before being out).
Therefore, consider Giering, Chertok, and Long’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Chertok’s teachings on receptive field patches and Long’s teachings in frame interpolation to Giering’s teachings to utilize a convolutional neural network for receptive field patches in image frames and train the CNN for frame interpolation.

 produce the output pixel in the interpolation frame co-centered at same locations as the first receptive field patch in the first input image and the second receptive field patch in the second input image (Long: Figs 1, 3-4; page 438).  

As to claim 11, Giering as modified discloses the computer system of claim 10, wherein the first receptive field patch and the second receptive field patch are centered in the input image frame, and wherein the first pixel patch is centered within the first receptive field patch and the second pixel patch is centered within the second receptive field patch (Long: page 438, pars 2-3, patches centered in both input image frames).  

As to claim 12, Giering as modified discloses the computer system of claim 9, wherein the ConvNet comprises:   an input layer comprising raw pixel data of a plurality of input image frames, wherein the first image frame and the second image frame are among the plurality of input image frames (Giering: Fig 4: 408, input layer receiving image frames of video; Chertok: Figs 1A, 2); a plurality of convolutional layers comprising a corresponding one of a plurality of estimated kernels (Giering: Fig 4: 410A; pars 0034, 0036); a plurality of down-convolutional layers, wherein the down-convolutional layers are disposed between some convolutional layers of the plurality of convolutional layers (Chertok: Figs 1A, 2; pars 0008, 0014-0016, 0018-0019, 0025, five convolutional layers fully connected, in which the convolutional layers between the first and last or any layers in the middle being down-convolutional layers); and an output layer comprising a feature 

As to claim 18, it recites one or more non-transitory CRM with program code executed to perform functions of claim 9. Rejection of claim 9 is therefore incorporated herein.

As to claims 19-21, they are rejected with the same reason as set forth in claims 10-12.


As to claim 26, it is a method claim with broader scope of claim 9. Rejection of claim 9 is therefore incorporated herein.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Giering in view of Chertok and further in view of Long and US 2017/0116495 A1, Nomura et al. (hereinafter Nomura).


As to claim 27, Giering as modified discloses the method of claim 26, further comprising: 
accepting, as an input, the first receptive field patch and the second receptive field patch, wherein the first pixel patch is centered within the first receptive field patch and the second pixel patch is centered within the second receptive field patch (see rejection in claim 11);  performing a plurality of convolution operations of corresponding convolutional layers (Giering: Fig 4; Chertok: Figs 1A-1C, 2); and performing or causing 

Nomura, in the same or similar field of endeavor, additionally teaches wherein at least one of the two pairs of one dimensional kernels includes the convolved kernel and another convolved kernel (Figs 8, 10-14, 23-24; pars 0006-0011, 0017-0018, 0045, 0049, 0051, 0094, 0098, 0110-0111), and each of the two pairs of one dimensional kernels is a two dimensional kernel two one dimensional filter kernels may be represented by one two dimensional kernels or vice versa (Figs 11A-13B; pars 0058, 0094, 0099, 0115, 0141, 0159). 
Therefore, consider Giering as modified and Nomura’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Nomura’s teachings on kernel operations with different structures in a CNN in Giering as modified to achieve more efficient computational implementation.

. 

Allowable Subject Matter
Claims 13-17, 22-25, 29-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-37 are allowed.

Reasons for Allowance
Prior art of record (Giering, Chertok, and Long) neither discloses alone nor teaches in combination functions and features recited in claims 13 and 22. Claims 14-17 depend from claim 13 and claims 23-25 depend from claim 22.
Claim 29 recites similar limitations as claim 9 yet incorporates allowable subject matter in claim 13. Claim 29 is therefore allowed.  Claims 30-37 depend from claim 29 and allowed with the same reason.

Response to Arguments
7.	Applicant’s arguments have been fully considered but they are not persuasive. It is noted that Giering teaches detecting one or patches of interest in certain region(s) in image frame(s).  A deep convolutional neural network model is applied or performed on these patches.  Convolutional filters/kernels are constructed as part of the model with 


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 264361



/QUN SHEN/Primary Examiner, Art Unit 2661